Under the judgment appealed from, plaintiff is awarded not only the annual payments due up to the time of the commencement of this action, but also has been awarded amounts which, under the separation agreement, defendant was obliged to pay to the escrow agent. Plaintiff may recover in this action only amounts payable to her. This is not an action for specific performance and her rights to have payments made to the escrow agent are not before us. Judgment and order unanimously modified to the extent of granting plaintiff summary judgment in the amount of $5,268.74 and, as so modified, affirmed, without costs. Settle order on notice. Present — Peck, P. J., Dore, Cohn and Callahan, JJ.